Citation Nr: 0104663	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychoneurotic disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for residuals of a 
dental injury.

4.  Entitlement to service connection for a cardiac disorder.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and P. B.


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On August 21, 1998, the veteran was notified of the RO's 
denial, inter alia, of service connection for dental injury 
residuals.  The notice of disagreement received by VA in 
September 1998 referenced his claim for dental injury 
residuals, and this claim was included in the statement of 
the case issued by the RO in February 1999.  The substantive 
appeal that was thereafter received by VA in July 1999, 
however, did not reference this issue; the earliest record 
that could constitute a substantive appeal on this matter is 
the transcript of the personal hearing held on November 22, 
1999, or approximately three months following expiration of 
the time period within which a substantive appeal could be 
submitted.  However, concomitant with the submittal by the 
veteran of his substantive appeal was a request by him, also 
received in July 1999, for a personal hearing.  Inasmuch as 
it was at this personal hearing at which he indicated his 
continued disagreement with the denial of service connection 
for dental injury residuals, the Board finds sufficient the 
fact that he requested that hearing within the appropriate 
time period.  The Board accordingly concludes that the issue 
of entitlement to service connection for dental injury 
residuals has been perfected for appeal.


The veteran has requested an increased rating for his 
service-connected bilateral hearing loss.  This issue has not 
been developed for appellate review, and is referred to the 
RO for action as appropriate.

A personal hearing, by means of video teleconferencing, was 
held before the undersigned Acting Board Member, sitting in 
Washington, D.C., in November 1999.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or 

development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Moreover, additional development is specifically required 
with regard to the veteran's claim for service connection for 
a psychoneurotic disorder, which has been characterized as 
whether new and material evidence has been submitted to 
reopen a claim for such benefits.  A review of his claims 
folder reveals that service connection for that disorder was 
granted by VA in May 1945, and that service connection was in 
effect until November 1948, at which time service connection 
was severed.  The veteran, in the course of pursuing the 
current appeal, has set forth allegations that could be 
construed as raising questions of clear and unmistakable 
error (CUE) or restoration of service connection, as opposed 
to a claim involving the submittal of new and material 
evidence.  Such questions are inextricably intertwined with 
the matter before the Board, and should be either clarified 
or resolved prior to further Board consideration of this 
claim.

In addition, appellate review of the issue of entitlement to 
TDIU benefits is deferred, pending accomplishment of the 
actions requested herein and further consideration by the RO.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be afforded VA 
examinations by the appropriate 
specialists in order to ascertain whether 
current sleep and cardiac disorders, and 
any residuals of a dental injury, are 
etiologically or causally related in any 
manner to the veteran's period of active 
service.  All tests indicated are to be 
undertaken, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, 

logical and legible manner on the 
examination report(s).  The veteran's 
claims folder should be made available to 
the examiner(s) for review and referral 
before the examination(s).  The 
examiner(s) are to indicate on their 
report(s) that such review was 
accomplished.

2.  The RO should adjudicate the 
questions of entitlement to restoration 
of service connection for a 
psychoneurotic disorder, and whether the 
1948 severance of service connection for 
a psychoneurotic disorder constituted 
CUE, both of which are inextricably 
intertwined with the question of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for a psychoneurotic disorder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  


4.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
any of the benefits sought on appeal can 
now be granted.  Following this review, 
the RO should also consider the question 
of entitlement to TDIU benefits, appellate 
review of which was deferred pending the 
development requested herein.  If any of 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause may result in adverse action with regard to his claim, 
to include the possible denial thereof.  See 38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





